                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


 UNITED STATES OF AMERICA                       )
                                                )
                                                )     Case No. 1:20CR00014
                                                )
 v.                                             )      OPINION AND ORDER
                                                )
 TRACY LEONARD BROWN,                           )     By: James P. Jones
                                                )     United States District Judge
                   Defendant.                   )

      Lena L. Busscher, Assistant United States Attorney, Abingdon, Virginia, for
United States; Donald R. Pender, Assistant Federal Public Defender,
Charlottesville, Virginia, for Defendant.

      The defendant has filed a Motion for a New Trial based upon new evidence,

namely allegations from a Hispanic juror that other jurors exhibited racial animus

and pressured him to vote guilty. The motion has been fully briefed, and for the

reasons that follow, it will be denied.

                                          I.

      The defendant, Tracy Leonard Brown, led police on a high-speed vehicle

chase which resulted in the seizure of illegal drugs and firearms. Brown was

resultingly charged in a superseding indictment and tried for possessing at least 500

grams of methamphetamine with the intent to distribute in violation of 21 U.S.C. §

841(a)(1), (b)(1)(A) (Count One); possessing a firearm as a convicted felon in

violation of 18 U.S.C. §§ 922(g), 924(a)(2) (Count Two); possessing a firearm in
relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count Three);

and two counts of possession of methamphetamine with the intent to distribute in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Counts Four and Five).

                                          A.

                                                     -day trial showed the following.

On July 3, 2019, local s                           Brown after he made an illegal U-

turn while approaching a license checkpoint. Brown led officers on a high-speed

chase for a few miles, crashed the vehicle, and fled on foot. After chasing down and

arresting Brown, officers conducted a search of his person and found a small zipper

case containing plastic baggies of methamphetamine. Upon returning to the vehicle

Brown had been driving, officers found a similar open zipper case containing plastic

baggies                 -side floorboard. They also located a backpack on the front

passenger seat that contained over 800 grams of methamphetamine, a loaded pistol

in an unlocked box in the backseat, two cell phones and drug paraphernalia. In a

second search of the vehicle at a towing facility, officers found another loaded pistol

hidden behind the glovebox.

      At trial, the government presented testimony from the responding officers

about the pursuit and searches, and introduced evidence

person and the vehicle. The government also presented text messages from July 3,

2019, recovered from a cellphone that officers seized from Brown. Prior to the chase


                                          -2-
by police, the cellphone had exchanged text mess

which stated, among other things,                              ;         ; and

careful.. t                             .     Gov. Trial Ex. 30, ECF No. 24. After

Brown was arrested                     number from the jail.

       Defense counsel elicited testimony on cross-examination that (1) the vehicle

Brown was driving was not his (it had been stolen several days earlier by a person

or persons unknown); (2) there were no photographs depicting where the drugs lay

inside the vehicle before officers seized it; and (3) the government did not present

forensic evidence such as DNA tying Brown to the drugs inside the vehicle.

       The government also introduced audio recordings and witness testimony as to

                                        a confidential informant on June 18 and 21,

2019

       The defendant presented no evidence.

                                            B.

       On September 18, 2020, the jury began deliberations. About an hour and a

half into deliberations, the court received a note from the foreperson. I read the

contents of the note to the parties outside the presence of the jury. The note stated:

                                                                & will not
       budge in his own. This is not allowing for any forward movement of
       the decisions. The juror keeps referring to Mexican law. He will not
       accept any evidence being shown to him. What should we do about
       this situation?


                                            -3-
Jury Question, ECF No. 77. After discussing my proposed course of action with

counsel, and there being no objection, I brought the jury to the courtroom and

                                                                     in that they would

 try the issues in this case according to the law that I instructed you about . . . and

the evidence that you heard in the courtroom       Trial Tr. Day 3, 117. I stated that

                    decide this case for yourself, but only after consideration of the

evidence, the evidence presented in court, with the other members of the jury.       Id.

                                                                            not hesitate

to re-examine your own opinions and change your mind if you are convinced that

you were wrong      Id. I also                                            cide the case

for yourself, individually . . . after consideration of the evidence with the other

members of the jury . . . Again, you have to decide the case individually, for yourself.

                    Id. at 117 18. I then directed the jury to continue deliberations.

      That same day the jury returned a verdict of guilty on four of the five charges,

acquitting Brown on Count Five, related to the alleged methamphetamine sale on

June 21, 2019. I read the written verdict aloud in the courtroom and then polled each

juror individually. Each confirmed that the verdict was his or her own individual

verdict.




                                          -4-
                                         C.

      On September 25, 2020, a few days after the jury rendered its verdict, I

received a letter in the mail from                                  Juror A    dated

September 21, 2020. Juror A Letter, ECF No. 80-1. Therein, Juror A stated that he

had been the only Hispanic member of the jury and that he did not believe the

evidence was sufficient to convict the defendant. I placed the letter under seal and

by Order on the docket, directed counsel to it, as follows:

file the attached letter under seal and grant access to it to counsel for the United

States and to counsel for the Defendant, who shall not disclose it to any others

                          Order, Sept. 28, 2020, ECF No. 80.

      Over three months later, before sentencing,                   filed the present

Motion for a New Trial, attaching a declaration of Juror A. Mot. New Trial Ex. 1,

ECF No. 100-1. In that declaration, Juror A claims that the evidence did not

convince him that the defendant was guilty because the lack of photographs provided

him with reasonable doubt. The declaration states in a conclusionary manner that

                                                               accent, and Mexican

heritage to suggest that I was trying to apply Mexican law to the case    Id. at ¶ 4.



                                  Id. at ¶ 5. He claimed that one juror          that

he knew where I lived. He also told me about his guns. Later in deliberations he


                                         -5-
left his chair, walked toward me, puffed out his chest in my face and took an

                                                          Id. at ¶ 6.

told                                                          Id. at ¶ 7.

       The defendant argues that                declaration constitutes newly discovered

evidence sufficient to grant a new trial, and that this newly discovered evidence is

admissible for two reasons. First, the defendant contends that

a juror for the purpose of securing a guilty verdict constitutes an outside influence

                       and is admissible to impeach a guilty verdict under Federal

Rule of Evidence 606(b)(2). Mot. New Trial 4, ECF No. 100. Second, the defendant

claims that the racial stereotypes cast against Juror A, the only racial minority on the

                                                                                      Id.

                                                              not indicate racial bias in

the jury decision to convict, and intra-jury threats are not admissible evidence. The

motion has been fully briefed and is ripe for review.

                                          II.

       Federal Rule of Criminal Procedure 33(a)                                      the



interest of justice so requires.   Any such motion grounded on newly discovered

evidence must be filed within three years after the verdict, Fed. R. Crim. P. 33(b)(1),

                                         Jury misconduct may be the basis for newly


                                          -6-
discovered evidence. See, e.g., United States v. Stone, No. 19-0018 (ABJ), 2020

WL 1892360, at *21 (D.D.C. Apr. 16, 2020). A district court has broad discretion

                                 motion for a new trial. United States v. Smith, 451

F.3d 209, 216 17 (4th Cir. 2006).

                                         III.

       Federal Rule of Evidence 606(b) prescribes a broad rule excluding juror

testimony. According to that R

or indictment, a juror may not testify about any statement made or incident that

occurred during the jury                        Fed. R. Evid. 606(b)(1). This Rule

partially captures the so-

that a verdict will not later be called into question based on the comments or

conclusions that jurors expressed during deliberations.          Pe a-Rodriguez v.

Colorado, 137 S. Ct. 855, 861 (2017). Like its common law analogue, the purpose

of Rule 606(b) is to protect the finality of jury verdicts and limit the harassment of

jurors after a verdict has been reached. Id. at 861.

       There are four exceptions. The Rule explicitly states that juror testimony is

admissible if it concerns

            or (3) a mistake [that] was made in entering the verdict on the verdict

form    Fed. R. Evid. 606(b)(2). Courts have interpreted the enumerated exceptions

                                                                              -record


                                          -7-
                                                                                  s, or

                                                    Virgin Island v. Gereau, 523 F.2d

140, 150 (3d Cir. 1975) (collecting cases). The Supreme Court has also recognized



Pe a-Rodriguez, 137 S. Ct. at 869.

                                         A.

      Federal Rule of Evidence 606(b)

testimony that other jurors coerced him into voting guilty.     Such testimony falls

squarely within           explicit prohibition of                    occurred during

                          Fed. R. Evid. 606(b)(1). Because of when the statements

took place, they are not admissible as

influence.   Id. at 606(b)(2). Indeed, the Fourth Circuit has held that Rule 606(b)

bars testimony concerning any                                         internal to the

                         Robinson v. Polk, 438 F.3d 350, 363 (4th Cir. 2006)

(emphasis added). The defendant argues that                      intimidation during

deliberations amount to an                                                    .

New Trial 7, ECF No. 100. But even testimony that a juror used hostility and

pressure to induce another juror to change his vote is inadmissible under Rule

                           prohibit[s] the use of any evidence of juror deliberations,

subject only to the express exceptions for extraneous information and outside


                                         -8-
influences   Richardson v. Kornegay, No. 18-6488, 2021 WL 2832893, at *10 (4th

Cir. July 8, 2021). Thus, the text of Rule 606(b) does not permit consideration of



                                         B.



the racial animus exception compelled by the Sixth Amendment. That amendment

provides a criminal defendant the right to a trial by an impartial jury.

Amend. VI. The Supreme Court held in Pe a-Rodriguez v. Colorado that this

constitutional guarantee requires admitting a

or a                                             such bias. 137 S. Ct. at 869. There,

the Court found admissible



caused them to believe they could do whatever they wanted with women. Id. at 862.

The Court reasoned that the statement tended to show the juror relied on a



                                 Id. at 870. In its holding, the Court stated that such

testimony may only be considered on a motion for a new trial upon a

                                          ed] overt racial bias that cast serious doubt




                                         -9-
Id. at 869.

         However, a juror   statements which simply evidence racial bias but do



are insufficient. United States v. Birchette, 908 F.3d 50, 59 (4th Cir. 2018). Indeed,

                                                                                 etting

aside the no-                                                        Pe a-Rodriguez,

137 S. Ct. at 869. The party seeking admission must meet the second prong of the

Pe a-Rodriguez threshold and draw a causal connection between the declarant

                animus and their decision to convict. Id.

         I do not find that Juror A     declaration has satisfied the first prong by

indicating racial animus. In Pe a-Rodriguez                             where a juror

makes a clear statement that indicates he or she relied on racial stereotypes or animus

to convict a criminal defendant, the Sixth Amendment requires that the             no-

impeachment rule give way in order to permit the trial court to consider the evidence

of the

Ct. at 869 (emphasis added). The fact that Juror A, a Latinx, disagrees with the

remaining members of the jury that he was attempting to apply Mexican law to the

case does not clearly implicate racial stereotypes or animus.




                                          -10-
         Moreover, defendant Brown has not shown that any claimed racial animus

played a                                  in their decision to convict. Id. Although

the Supreme Court did not explicitly foreclose the admissibility of statements

evidencing intra-jury racial animus in Pe a-Rodriguez, the comments must have

nevertheless                                                     . Id. Brown has failed to

articulate that causal connection. He has simply not shown how                     alleged

use of a racial stereotype against another juror, of a different race than his own,

caused                                          id. at 870, or

argument, Harden v. Hillman, 993 F.3d 465, 486 (6th Cir. 2021), or be unable to

impartially assess his credibility, Smith, 2018 WL 1924454, at *10.

      It is unequivocal that   acial bias in the justice system breeds a systemic loss

of confidence in jury verdicts, a confidence that is a central premise of the Sixth

                         Richardson, 2021 WL 2832893, at *15. But absent a nexus

to show if or how racial animus impacted the verdict in this case, Brown has not

made a threshold showing to admit such testimony under Pe a-Rodriguez.

Birchette, 908 F.3d at 59.



Without new                                                                    .




                                         -11-
                                     IV.

      For the foregoing reasons, it is ORDERED that the defendant Motion for a

New Trial, ECF No. 100, is DENIED. The Clerk shall schedule the sentencing of

the defendant.

                                            ENTER: July 15, 2021

                                            /s/ JAMES P. JONES
                                            United States District Judge




                                     -12-
